REASONS FOR ALLOWANCE
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Allowability notice is in response to communications filed October 22, 2021.

Allowable Claims
1.	Claims 10, 12-14 and 16-24 are allowed over the prior art of record.  
Claims 11 and 15 have been canceled as of the October 22, 2021after-final claim amendment.

Reasons for Allowance
2.	The following is a statement of reasons for allowance:   
The prior art of record, while disclosing a similar system for aspirating, irrigating and/or cleansing wounds, fails to disclose or reasonable suggest, alone or in combination, wherein a physiologically active agent, comprising oxygen, is configured to be supplied to the wound dressing from the physiologically active agent source via the fluid supply tube while fluid is simultaneously aspirated by the negative pressure source and desired negative pressure is applied to the wound.
This unique combination of structure not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, namely provide a system of aspiration and irrigation therapy for a wound, which can remove wound exudate and materials deleterious to wound healing from contact with the wound bed, whilst simultaneously cleansing it and distributing oxygen that is beneficial in promoting wound healing across it, where the oxygen acts as nutrients for wound cells/tissue to aid proliferation, as noted by applicant in paragraphs [0028] and [0339] of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781